Caldwell, J.
Thomas sued plaintiff in error and judgment was rendered in favor of plaintiff in error. Motion for new trial was granted and plaintiff in error prosecutes error in this court.
Granting a motion for a new trial is not such a final order as will permit prosecution in error. Hauff v. Railway Co., 3 Circ. Dec., 230.
This court cannot review the holding of the trial court on motion for a new trial without all the evidence, both on the trial and on the motion. Bringing in the bill of exceptions and the fact that the trial court states in his ruling the ground of his decision, does not bring it into the record. The record is proof of only what the law requires it to contain.
The judgment is affirmed.